Title: Thomas Jefferson to Chapman Johnson, 14 April 1817
From: Jefferson, Thomas
To: Johnson, Chapman


          
            Dear Sir
            Monticello
Apr. 14. 17.
          
          I now inclose my bill in Chancery for the file of the court. it has been read by all the defs. the four of them acknolege the facts, within their own knolege, to be correct. they are glad the suit is brought, that they may know their rightful ground, and will answer without delay, and consent to it’s being brought on by motion as soon as ready. some depositions will be necessary. the suit will be entirely friendly as to them. what the fifth gentleman will do can only be conjectured from what he has done. the others I believe are perfectly convinced by the bill that the right is against them on both the grounds, of claim under the jury and of the expence incurred by my permission, that this cannot go beyond the full enjoyment of all their expences when the whole of what they were employed on will have perished. the matter of right being once settled, we shall without difficulty agree on the future course. I return you the subpoena, to be renewed, which will give you an opportunity of correcting the additions to the names of the defendants if necessary. be so good as to return me a new one without delay, and accept my friendly & respectful salutations.
          Th: Jefferson
        